Case 4:19-cv-00180-ALM-KPJ Document 154 Filed 10/01/19 Page 1 of 4 PageID #: 3238



                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                  Case No. 4:19-cv-00180-ALM-kpj

  Michael Gottlieb, et al.,

       Defendants


                          CORRECTED MOTION TO STRIKE

         NOW COMES Edward Butowsky, the Plaintiff, moving the Court to strike certain

  portions of his SECOND AMENDED COMPLAINT (“SAC”):

                                         Background

         All of the attorneys in this case have worked together amicably and professionally

  with one notable exception: Paul Skiermont, the attorney representing the BSF

  Defendants (i.e., Defendants Michael Gottlieb, Meryl Governski, and Boies Schiller

  Flexner LLP). Rather than contact Plaintiff's Counsel about his objections to the SAC,

  Mr. Skiermont served yet another draft Rule 11 motion for sanctions against the Plaintiff

  and Plaintiff's Counsel, and once again it is full of ad hominem attacks against the

  undersigned. Most of the “issues” raised in that motion range from frivolous to

  ludicrous, and Mr. Skiermont has been warned that if he files his frivolous motion, he

  will face a counter-motion for sanctions pursuant to 18 U.S.C. §1927 (and possibly Fed.

  R. Civ. P. 11).



                                              -1-
Case 4:19-cv-00180-ALM-KPJ Document 154 Filed 10/01/19 Page 2 of 4 PageID #: 3239



         In an attempt to address two of Mr. Skiermont's objections, Plaintiff's Counsel

  asked counsel for the Defendants whether they would oppose a motion to amend the

  complaint, and Mr. Skiermont indicated that the BSF Defendants would oppose such a

  motion.1 Apparently Mr. Skiermont thinks he can force the Plaintiff to dismiss the entire

  SAC (i.e., all of his claims) by threatening the Plaintiff with Rule 11 sanctions, and then

  simultaneously opposing any attempt to address Mr. Skiermont's purported concerns via

  an amendment.

         The Plaintiff also proposed a motion to sever the claims against the non-media

  Defendants, to include the BSF Defendants, based on the recent developments in Rich v.

  Fox News Network, LLC, 18-2321-CV, 2019 WL 4383204 (2nd Cir. Sept. 13, 2019).2

  Furthermore, the Plaintiff proposed an abatement of the claims against the non-media

  Defendants. The undersigned explained to Mr. Skiermont that an abatement would

  address his “first-to-file” arguments because it would allow the D.C. case to proceed first,

  according to the wishes of the BSF Defendants. Mr. Skiermont indicated that his clients

  would likewise oppose any abatement. As usual, Mr. Skiermont is not interested in

  finding solutions to any of his client's purported concerns. Instead, he wants to

  complicate matters with endless threats and bad-faith objections.

         Based on the developments in Rich v. Fox News, the Plaintiff intends to dismiss

  some and perhaps all of his claims against most of the non-media Defendants.


  1 As witnessed by his electronic signature below, Ty Clevenger declares under penalty of
    perjury under the laws of the United States that his factual representations in this motion are
    true and correct.
  2 As of last week, the undersigned thought the Defendants in Rich v. Fox News would be
    petitioning for a rehearing, but they opted not to do that.

                                                 -2-
Case 4:19-cv-00180-ALM-KPJ Document 154 Filed 10/01/19 Page 3 of 4 PageID #: 3240



  Nonetheless, and notwithstanding Mr. Skiermont's endless threats, the Plaintiff has no

  intention of withdrawing the SAC or dismissing his claims against the BSF Defendants or

  the media Defendants.

                                           Argument

         The Plaintiff moves the Court to strike the following sentence from Paragraph 96

  of the SAC pending further discovery: “The Plaintiff alleges that [Defendant Governski]

  enlisted the CNN Defendants in the larger scheme to defame and discredit Mr. Butowsky

  with false allegations.” The undersigned conferred with counsel for the Defendants, and

  they do not oppose this request. The Plaintiff further stipulates to the dismissal of the

  claims in Paragraphs 120-121 pending further discovery.

         In support of his draft Rule 11 motion, Mr. Skiermont attached two letters that the

  undersigned had not seen previously. The Plaintiff offered to attach those two letters as

  amendments to his complaint, but the BSF Defendants have indicated that they will

  oppose that request. The Plaintiff has therefore attached those two letters to this motion.

  The Plaintiff contends that the letters only show that the BSF Defendants have made half-

  hearted attempts to subpoena documents from Wikileaks and Julian Assange. If the BSF

  Defendants want to include the letters in support of a motion for summary judgment, they

  are obviously free to do that.




                                              -3-
Case 4:19-cv-00180-ALM-KPJ Document 154 Filed 10/01/19 Page 4 of 4 PageID #: 3241



                                         Conclusion

         The Court should strike part of Paragraph 96 of the SAC as described above, and it

  should dismiss the claims in Paragraphs 120 and 121

                                            Respectfully submitted,

                                            /s/ Ty Clevenger
                                            Ty Clevenger
                                            Texas Bar No. 24034380
                                            P.O. Box 20753
                                            Brooklyn, New York 11202-0753
                                            (979) 985-5289
                                            (979) 530-9523 (fax)
                                            tyclevenger@yahoo.com

                                            Attorney for Plaintiff Edward Butowsky




                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on October 1, 2019, which should result in automatic notification to all counsel of
  record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger


                           CERTIFICATE OF CONFERENCE

         On September 24, 2019, I sent an email to all counsel of record asking if the
  Defendants would oppose a motion to strike the sentence quoted above from Paragraph
  96 of the SECOND AMENDED COMPLAINT. None of the Defendants have opposed that
  request.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                             -4-
